Citation Nr: 1614679	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-37 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis with right trapezius, pectoralis and latissimus dorsi strain associated with radiation therapy (hereinafter a "right shoulder disability").  

3.  Entitlement to an initial evaluation in excess of 10 percent for right wrist tendonitis.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right hip bursitis.  

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia (also referred to herein as a "right knee disability.")  

6.  Entitlement to an initial compensable evaluation for costochondritis and radiation fibrosis anterior right chest.  



7.  Entitlement to an initial compensable evaluation for scar with thickening of skin status post lumpectomy right breast.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007 and October 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the August 2007 rating decision, the RO, in pertinent part, granted service connection for a right shoulder disability and assigned a 10 percent evaluation, effective April 1, 2007; granted service connection for right wrist tendonitis and assigned a noncompensable evaluation, effective April 1, 2007; granted service connection for right hip bursitis and assigned a 10 percent evaluation, effective April 1, 2007; granted service connection for right knee chondromalacia and assigned a 10 percent evaluation, effective April 1, 2007; granted service connection for costochondritis and assigned a noncompensable evaluation, effective April 1, 2007; and granted service connection for bilateral plantar fasciitis and assigned a noncompensable evaluation, effective April 1, 2007.  The Veteran appeals for higher initial evaluations.  

During the pendency of the appeal, the RO issued an August 2010 rating decision granting a higher 10 percent evaluation for right wrist tendonitis, effective April 1, 2007.  The Veteran continues to appeal for a higher initial evaluation for right wrist tendonitis.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In the October 2015 rating decision, the RO granted service connection for skin thickening of the right breast, an issue that had been on appeal.  The RO included the Veteran's skin thickening of the right breast with her previously service-connected scar status post lumpectomy right breast and continued the Veteran's noncompensable evaluation, effective March 1, 2010.  The Veteran appeals for a higher initial evaluation.  The Veteran's specific assertions will be discussed in detail below.  

The Veteran testified before a Decision Review Officer (DRO) at a May 2015 RO hearing and the undersigned Veterans Law Judge at a February 2016 videoconference hearing.  Transcripts of these hearings are of record.

In addition, the Board notes that 12 issues were addressed in the Statement of the Case issued in July 2010; however, in her VA Form 9, the Veteran limited her appeal to her higher initial evaluation claims for a right shoulder disability, right knee chondromalacia, right hip bursitis, bilateral plantar fasciitis, right wrist tendonitis, and costochondritis; and service connection for skin thickening of the right breast.  As such, the issues of entitlement to a compensable evaluation for gastroesophageal reflux disease, entitlement to a compensable evaluation for recurrent urinary tract infections, entitlement to a compensable evaluation for left index finger status post fracture, entitlement to a compensable evaluation for hemorrhoids, and entitlement to a compensable evaluation for herpes simplex are not before the Board.

The issue of entitlement to an initial compensable evaluation for scar with thickening of the skin status post lumpectomy of the right breast is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew her appeal of the claim of entitlement to an initial compensable evaluation for bilateral plantar fasciitis at the February 2016 Board hearing.  

2.  Throughout the appeal period, the Veteran's non-dominant right shoulder disability has not been manifested by limitation of motion to shoulder level or midway between side and shoulder.  

3.  Throughout the appeal period, the Veteran's non-dominant right wrist tendonitis has been manifested by pain and palmar flexion at no less than 45 degrees and dorsiflexion at no less than 35 degrees, but no ankylosis.  

4.  Throughout the appeal period, the Veteran's right hip bursitis has been manifested by subjective evidence of pain, weakness, giving way, lack of endurance, and locking; and objective evidence of pain with flexion at no less than 100 degrees and abduction at no less than 30 degrees.  

5.  Resolving all reasonable doubt in favor of the Veteran, throughout the appeal period, the Veteran's right knee disability more closely approximates dislocated semilunar cartilage with objective evidence of pain, swelling, locking and noncompesable limitation of motion. 



6.  Resolving all reasonable doubt in favor of the Veteran, throughout the appeal period, the Veteran's costochondritis manifests moderate symptoms muscle spasms and chest pain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an initial compensable evaluation for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for right wrist tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for right hip bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252 (2015).

5.  The criteria for a 20 percent initial evaluation for the service-connected right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5259, 5260 (2015).

6.  The criteria for a 10 percent initial compensable evaluation for costochondritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.73, Diagnostic Codes 5399-5321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  

In addition, during the relevant appeal period, the Veteran underwent VA examinations in March 2007, February 2009, January 2011, and September 2015.  

The Board acknowledges that in several statements in the record as well as at her May 2015 and February 2016 hearings, the Veteran has expressed dissatisfaction with her VA examinations.  Essentially, the Veteran has argued that her examinations were not adequate, because they are not designed to identify and assess her functional limitations as she experiences them on a daily basis.  She found that the examinations were too short, especially during repetitive motion testing, and thus could not accurately evaluate her symptomatology.  At her February 2016 Board hearing, the VLJ explained that the VA examiners perform the VA examinations as instructed.  

The VA examination reports in this case, cumulatively, are accepted as adequate because they provide evidentiary information that speaks directly to the Veteran's subjective complaints, and the objective findings found on evaluation.  38 C.F.R. § 3.326.  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board to consider and weigh it against contrary opinions.  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, while the Veteran has found that the examinations were insufficient to properly assess her disabilities, the Board finds that they are adequate to evaluate the Veteran's service-connected disabilities, based on the rating criteria and in combination with the Board's consideration of the Veteran's subjective complaints.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Dismissal

At a February 2016 Board hearing, the Veteran withdrew her appeal for the claim for entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that this claim was withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to this claim is appropriate.  See 38 U.S.C.A. § 7105(d) (2015).

Accordingly, further action by the Board on the claim for a compensable evaluation for bilateral plantar fasciitis is not appropriate and the Veteran's appeal of this issue should be dismissed.  Id.  

III. 
 Higher Initial Evaluations

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

A layperson is competent to report on his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

	Right Shoulder Disability

According to the Veteran, she argues that her right shoulder is weaker than her left shoulder, which currently has the same evaluation.  Specifically, the Veteran asserts that she experiences episodes of muscle spasms, which last for four to six days, is tender to palpation, has impaired coordination, and results in fatigue and weakness.  The episodes become worse with movement causing functional loss and severe pain and resulting in the Veteran ceasing physical activity until the spasms resolve.  In addition, these episodes require prescribed pain medications and a muscle relaxer.  See November 2010 statement and February 2016 Board hearing transcript.  

In accordance with the August 2007 rating decision, the Veteran's right shoulder disability has been evaluated as 10 percent disabling, effective April 1, 2007, for objective painful motion associated with tendonitis, and rated by analogy to Diagnostic Code 5203, for malunion of the clavicle or scapula.    

Handedness for the purpose of a dominant extremity rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  In this case, the evidence (e.g., September 2015 VA examination) shows that the Veteran is left-handed.  Consequently, for rating purposes, the right shoulder is the minor upper extremity.

Under Diagnostic Code 5203, the maximum 20 percent rating is for assignment for impairment of the clavicle or scapula involving dislocation, or nonunion with loose movement.  As noted above, the Veteran is currently in receipt of a 10 rating for objective painful motion associated with tendonitis (by analogy as equating to malunion). For the reasons discussed more fully below, there is no evidence that the Veteran's shoulder impairment represents dislocation or nonunion of the clavicle or scapula. 

Under Diagnostic Code 5201 for limitation of motion of the arm, pertinent to the minor upper extremity, the minimum 20 percent evaluation is assigned for limitation of motion of the arm to shoulder level.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level.  A 30 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2015).

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).

In March 2007, the Veteran underwent a VA examination.  The Veteran reported her current right shoulder symptomatology.  Upon objective evaluation, the VA examiner found that the Veteran's right shoulder showed no weakness, tenderness, abnormal movement, subluxation, or guarding of movement.  Motor and sensory function were within normal limits.  Right upper extremity reflexes were 2+.  Range of motion testing of the right shoulder revealed flexion at 180 degrees without pain, abduction at 180 degrees without pain, external rotation at 90 degrees without pain, and internal rotation at 90 degrees with pain at 50 degrees.  Following repetitive use testing, there was no additional limitation in range of motion.  No functional loss due to fatigue, weakness, lack of endurance or incoordination was reported.  An x-ray of the right shoulder was within normal limits.  

A January 2009 private treatment record documents the Veteran's complaints regarding her right arm.  The Veteran described having dull sensations downward into her hand.  She also reported associated weakness and feelings of swelling.  Activity increased her symptoms.  

In September 2015, the Veteran was afforded another VA examination.  The Veteran reported having worsening symptoms, including muscle spasms lasting two to three days, and flare-ups exhibited by increased pain with repetitive actions, physical activity, and weight-bearing activities.  She described having functional loss, which limited reaching activities and prevented physical exercises.  The Veteran did not use any assistive devices for her right shoulder.  Upon objective evaluation, the VA examiner found that the Veteran's right shoulder showed no objective evidence of tenderness, pain with weight-bearing, crepitus, or ankylosis.  Muscle strength testing results were normal.  There was no muscle atrophy found.  Further testing did not reveal a rotator cuff condition; shoulder instability, dislocation, or labral pathology; a clavicle, scapula, or acromioclavicular joint or sternoclavicular joint condition; or malunion of the humerus.  Range of motion testing of the right shoulder revealed flexion at 150 degrees with pain, extension at 150 degrees with pain, external rotation at 90 degrees with pain and internal rotation at 70 degrees with pain.  The VA examiner found that the Veteran's range of motion did contribute to functional and made it difficult to reach overhead or to carry objects.  Following repetitive use testing, there was functional loss exhibited by pain, fatigue, and less movement than normal.  The VA examiner opined that the Veteran's right shoulder disability impacted her ability to perform occupational tasks as it was difficult to carry books, move furniture, sweep, rake, or work in the yard, reach for objects in the cabinet, and do any type of repetitive motion.  

Based on a careful review of the clinical and subjective evidence in conjunction with the applicable laws and regulations, the Veteran's right shoulder disability does not warrant the assignment of a rating in excess of the currently assigned 10 percent disability rating at any time during the appeal period. 

The Veteran has reported having episodes of muscle spasms lasting anywhere from two to six days and flare-ups of severe pain with increased physical activity which forced her to stop activity until the spasms subsided; and that the Veteran was reportedly prescribed medication to treat her symptoms, including a muscle relaxant..  Furthermore, the Veteran described having functional loss during her muscle spasms as demonstrated by tenderness, impaired coordination, fatigue, and weakness.  However, the Board notes that neither the March 2007 nor September 2015 found objective evidence of muscle spasms. The Board acknowledges that the September 2015 VA examiner found that repetitive use testing did cause functional loss exhibited by pain, fatigue, and less movement than normal; and that the Veteran's right shoulder disability made lifting, carrying, overhead activity, and repetitive motion difficult.  However, all of these symptoms, and the resulting impairment, are encompassed by the assigned 10 percent rating.  This is because in in assigning the 10 percent rating, VA has already taken into consideration these symptoms as associated with noncompensable limitation of motion caused by the service-connected tendonitis. See Deluca, supra; see also 38 C.F.R. §§ 4.40, 4.45. Under diagnostic code 5201, in order obtain the minimum rating for range of motion of the shoulder, there must be limitation of motion to shoulder level or midway between side and shoulder.  The competent and credible lay and medical evidence, as described above, simply does not show that level of impaired motion.   

In view of the foregoing, the preponderance of the evidence is against the claim, and the assignment of a disability rating in excess of 10 percent is denied.   

	Right Wrist Tendonitis

The Veteran asserts that due to her right wrist symptoms, she has experienced extremely painful and debilitating episodes.  Certain activity, including grasping, gripping, and twisting has exacerbated her symptoms.  Despite being left handed, her right wrist symptoms have constantly hampered her ability to perform daily activities, which require the use of both hands, e.g., using a computer keyboard and mouse, hair care and hygiene maintenance, house cleaning, yard work, driving, gym exercise with weight machines or free weights and other weight-bearing activities, like carrying grocery bags.  To treat her symptoms, the Veteran has used ice, a splint, received injections into her right thumb and forearm, and taken NSAIDs.  The splint, while temporarily reducing the pain, also immobilized her right wrist, and thereby, restricted her ability to perform daily activities.  The Veteran specifically identified the movement of her thumb as what aggravated her tendon and caused her diagnosed De Quervain's tenosynovitis.  Because the Veteran worked as an English is a second language instructor, she has to prepare lesson planning and other administrative work on the computer.  See August 2009, January 2010, and October 2010 statements, May 2015 DRO hearing transcript and February 2016 Board hearing transcript.  

The Veteran's right wrist tendonitis has been currently evaluated as 10 percent disabling, effective April 1, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  As previously discussed above, the Veteran is left-hand dominant, and therefore, the right wrist is the minor upper extremity.  

Under Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).

In March 2007, the Veteran underwent a VA examination.  The Veteran reported his current right wrist symptomatology, including pain, swelling, and heat.  She had flare-ups, where she was unable to use the computer or perform any other repetitive tasks, but no incapacitation.  Upon objective evaluation, the VA examiner found no weakness, tenderness, abnormal movement, subluxation, or guarding of movement.  Motor and sensory function were within normal limits.  The right upper extremity reflexes were 2+.  Range of motion testing of the right wrist revealed dorsiflexion at 70 degrees, palmar flexion at 80 degrees, radial deviation at 20 degrees, and ulnar deviation at 45 degrees.  Following repetitive use testing of the right wrist, there was no additional limitation in range of motion or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  During an examination of the Veteran's right hand and fingers, the VA examiner noted that the Veteran's right hand strength was within normal limits, his right hand fingertips can approximate the proximal transverse crease of the palm, and there was no gap between the pad and the right thumb while the thumb attempted to oppose the fingers.  An x-ray of the right wrist was within normal limits.  The VA examiner diagnosed the Veteran with right wrist tendonitis.  

37th Family Medical Group treatment records from May 2008 to May 2015 document the Veteran's persistent complaints of right wrist pain with activities involving gripping, grasping, twisting, and pinching.  She continued to report of her splint for pain management, but admitted to removing it as it limited her performance of certain activities, such as driving, washing dishes, grooming and hygiene.  

During an April 2010 visit to her private treating physician, the Veteran was tested for damage to her radial nerve based on her current symptoms of irritation and sensitivity in that location.  Based on the results of a nerve conduction study, the Veteran's private treating physician found that the results were completely normal. The private treating physician concluded that the Veteran had radial tunnel syndrome, but no nerve damage.  See April 2010 private treatment record.  

In September 2015, the Veteran was afforded another VA examination.  The Veteran reported that her right wrist symptoms have remained the same, including burning and radiating pain in the thumb side of her wrist.  She also experienced flare-ups from typing, using the computer mouse, performing yard work and housework, carrying heavy objects, and working out from repetitive pulling motion.  The Veteran regularly used a brace to treat her symptoms.  The VA examiner noted that due to her lymphnode removal, surgery would put the Veteran at greater risk for lymphedema.  Upon objective evidence, the VA examiner found that the Veteran's right wrist showed a moderate degree of tenderness at the radial side of wrist and thumb, which was exhibited by wincing.  No evidence of pain with weight bearing, crepitus or ankylosis was noted.  Muscle strength testing was 4/5, but no muscle atrophy was found.  Range of motion testing of the right wrist revealed palmar flexion at 45 degrees with pain, dorsiflexion at 35 degrees with pain, ulnar deviation at 40 degrees with pain, and radial deviation at 20 degrees with pain.  Following repetitive use testing, there was no additional loss in range of motion or functional loss.  The VA examiner noted that the Veteran's right wrist disability had additional contributing factors, including less movement than normal and weakened movement.  Noting the Veteran's difficulty with carrying books and other objects, using the mouse, and typing on the computer, the VA examiner found that the Veteran's right wrist disability impacted her ability to perform occupational tasks.  

Based on a careful review of the clinical and subjective evidence, the Board finds that throughout the appeal period, the Veteran's right wrist tendonitis does not warrant a higher 20 percent evaluation.  As already discussed above, the Veteran has already been assigned the maximum evaluation under Diagnostic Code 5215.  In order to receive a higher evaluation, the Veteran's right wrist must manifest symptoms of ankylosis.  See Diagnostic Code 5214.  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32nd Ed. 2012), ankylosis is defined as "immobility and consolidation of a joint due to a disease, injury, or surgical procedure."  At no time during the appeal period did the Veteran's right wrist exhibit such symptoms, except when wearing her splint.  Indeed, the Veteran's right wrist palmar flexion was no less than 45 degrees and dorsiflexion was at 35 degrees.  

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the 10 percent evaluation assigned.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); see also Deluca, supra.  However, as discussed above, there is no evidence of ankylosis of the right wrist, and the symptoms experienced by the Veteran, though significant, simply do not approximate the fixed angle required for favorable or unfavorable ankylosis.  Accordingly, as the Veteran's right wrist symptoms are inconsistent with such higher evaluation, assignment of a 20 percent evaluation under Deluca is also not warranted.  Thus, the Board concludes that the Veteran's right wrist is no more than 10 percent disabling.  

	Right Hip Bursitis

The Veteran is seeking a higher evaluation for her right hip disability.  Specifically, she asserts that she experiences stiffness, weakness, periodic locking, reduced range of motion, and aggravated pain from prolonged physical activity and at times, from prolonged sitting and sleeping.  She explained that every morning her bursitis "kicks in," she has pain with walking, and then gradually the pain decreases and subsides throughout the morning while at work.  See December 2007, May 2015 DRO hearing transcript, and February 2016 Board hearing transcript.  

The Veteran's right hip bursitis has been currently evaluated as 10 percent disabling, effective April 1, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Under Diagnostic Code 5251, a 10 percent rating, which is the maximum rating for limitation of extension, is warranted for extension limited to 5 degrees. 

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees. 

Under Diagnostic Code 5253, a 10 percent rating is warranted for the inability to cross the legs or external rotation limited to 15 degrees.  A 20 percent rating is warranted for abduction limited to 10 degrees. 

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the hip and thigh that provide for an evaluation higher than 10 percent do not apply in this case, as the evidence does not demonstrate ankylosis of the hip (Diagnostic Code 5250), flail joint of the hip (Diagnostic Code 5254), or impairment of the femur (Diagnostic Code 5255).

In March 2007, the Veteran underwent a VA examination.  The Veteran reported her current right hip symptomatology.  Upon objective evaluation, the VA examiner found that the Veteran had a normal posture and gait and did not require assistance with ambulation.  Her leg length was 91 centimeters (cm.) bilaterally.  No signs of tenderness, weakness, subluxation or guarding of movement were noted.  Motor and sensory function were within normal limits.  Reflex examination results were 2+.  Range of motion testing of the right hip revealed flexion at 125 degrees with pain, extension at 30 degrees without pain, adduction at 25 with pain, abduction at 45 degrees with pain, external rotation at 60 degrees without pain, and internal rotation at 40 degrees without pain.  Following repetitive use testing, there was no additional limitation in range of motion.  There was functional loss due to pain, but not due to fatigue, weakness, lack of endurance, or incoordination.  No right hip diagnosis was reported.  

In September 2015, the Veteran was afforded another VA examination.  The Veteran reported his current right hip disability, including random flare-ups exhibited by increased pain and stiffness.  The Veteran did not use any assistive devices.  Upon objective evaluation, the VA examiner found that the Veteran's right hip showed no objective evidence of tenderness, pain with weight bearing, crepitus, or ankylosis.  Muscle strength testing results were normal.  No muscle atrophy was found.  No malunion of the femur, flail hip joint, or leg length discrepancy was reported.  Range of motion testing of the right hip revealed flexion at 100 degrees with pain, extension at 30 degrees with pain, abduction at 30 degrees with pain adduction at 25 degrees with pain, and external and internal rotation at 40 degrees with pain.  Adduction is not limited such that Veteran could not cross her legs.  Following repetitive use testing, there was no additional loss in range of motion.  There was functional loss exhibited by pain and less movement than normal.  The VA examiner diagnosed the Veteran with right hip bursitis and a labral tear, which was found to be a new and separate condition unrelated to her right hip bursitis.  Finding that the Veteran's right hip bursitis impacted her ability to perform occupational tasks, the VA examiner noted that the Veteran had increased pain with prolonged sitting, lying down, and increased activity. 

Based on a careful review of the clinical and subjective evidence, the Board finds that the Veteran's right bursitis does not warrant a higher 20 percent evaluation.  In other words, the Veteran's right hip symptoms do not manifest flexion limited to 30 degrees or limitation of abduction motion lost beyond 10 degrees.  Rather, throughout the appeal period, the Veteran's right hip exhibited flexion at no less than 100 degrees and abduction at no less than 30 degrees.  Despite objective findings of pain and functional loss, the Veteran's range of motion in her right hip did not exhibit any such further loss of motion, than otherwise described, that would warrant an evaluation consistent with a 20 percent evaluation for limitation of flexion or abduction motion.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, throughout the appeal period, the Board finds that the Veteran's right hip bursitis is no more than 10 percent disabling.  

	Right Knee Chondromalacia

The Veteran contends that her right knee symptoms are significantly worse than her left knee, which are currently rated the same.  Specifically, she asserts that her right knee surgeries have caused worsening symptoms to develop than she experiences on her left knee.  As such, she asserts that her right knee has become aggravated by prolonged standing, squatting, and weight-bearing activities, which results in her having severe, burning pain, swelling, especially with activity, locking, instability and weakness.  See November 2010 and June 2011 statements, June 2012 VA Form 9, May 2015 DRO hearing transcript, and February 2016 Board hearing transcript.  

The Veteran's right knee chondromalacia has been currently evaluated as 10 percent disabling, effective April 1, 2007, under 38 C.F.R. §4.71a, Diagnostic Code 5260.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively. 

Diagnostic Code 5257 rates on the basis of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id.

Diagnostic Code 5258 provides for a 20 percent evaluation on the basis of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  


Other diagnostic codes pertaining to the knee and leg that provide for higher than 10 percent evaluations do not apply in this case, as the evidence does not demonstrate ankylosis of the knee (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).

In March 2007, the Veteran reported her current right knee symptomatology, including incapacitating episodes once a year and lasting for four days.  The VA examiner noted that the Veteran's right knee had been operated on twice in 1991 and 1996.  Upon objective evaluation, the VA examiner found that the Veteran had a normal posture and gait and did not require assistance for ambulation.  Motor and sensory function were within normal limits.  Reflex examination results were 2+.  Instability tests were within normal limits.  Range of motion testing of the right knee revealed flexion at 140 degrees with pain and extension at zero degrees without pain.  Following repetitive use testing, there was no additional limitation in range of motion.  There was functional loss due to pain, but not due to fatigue, weakness, lack of endurance, and incoordination.  During her skin examination, the VA examiner noted that the Veteran had three circular scars on her right knee, which together measured 1 cm. x 1 cm. with hyperpigmentation of less than six square inches.  No other deformities related to the scars were noted.  The Veteran's right knee x-ray was within normal limits.  The VA examiner diagnosed the Veteran with right knee chondromalacia.  

In January 2011, the Veteran was afforded a VA examination.  The Veteran reported her current right knee symptomatology, including spontaneous flare-ups precipitated by physical activity and prolonged standing and sitting.  The Veteran used a knee brace, which was not effective.  Upon objective evaluation, the VA examiner found that the Veteran had normal posture and gait and did not require assistance for ambulation.  Tenderness was noted, but no instability, effusion, weakness, deformity, guarding of movement, subluxation, locking pain, or crepitus was found.  Range of motion testing of the right knee revealed flexion at 140 degrees without pain and extension at zero degrees without pain.  Following repetitive use testing, there was no additional limitation in range of motion.  No functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination was reported.  The VA examiner noted that the Veteran's right knee chondromalacia impacted her ability to squat, climb, and do heavy lifting.  

An April 2011 VA treatment record documents that the Veteran sought treatment after her right knee suddenly locked up and buckled.  After walking a long distance across her campus, the Veteran felt persistent right knee pain and reported feeling unstable and occasionally locking up.  During her physical examination, the VA treating physician noted that the Veteran's right knee had effusion, crepitus and tenderness on palpation.  She had full range of motion and no instability was found.   Balance, gait, and motor function was all found to be normal.  The Veteran was diagnosed with chronic internal derangement of the knee.  

A May 2011 VA treatment record summarizes the results of the Veteran's right knee diagnostic testing, which showed no gross arthritis changes based on her radiographs.  An MRI showed that the Veteran had a complex tear of the medial meniscus which had mostly been resected.  The VA treating physician diagnosed the Veteran with osteoarthritic changes of the right knee mostly involving the medical femoral compartment.  

In September 2015, the Veteran was afforded another VA examination.  The Veteran reported her current right knee symptomatology, including flare-ups of pain with increased activity.  Upon objective evaluation, the VA examiner found that the Veteran's right knee had objective evidence of crepitus, but no tenderness, pain with weight bearing, or ankylosis.  There was no history of recurrent subluxation, lateral instability, or effusion.  Muscle strength testing results were normal.  No muscle atrophy was reported.  Range of motion testing of the right knee revealed flexion at 115 degrees with pain, extension at zero degrees without pain.  Following repetitive use testing, there was no additional limitation in range of motion.  There was functional loss exhibited by pain.  Less movement than normal and instability of station was also found.  Due to the Veteran's right knee arthroscopic surgeries to repair a meniscal tear, the Veteran had residuals of intermittent pain that worsened with activity or prolonged rest and constant swelling of the right knee.  The VA examiner continued the Veteran's diagnosis of right knee chondromalacia.  


Based on a careful review of the clinical and subjective evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right knee warrants a higher 20 percent evaluation under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  Throughout the appeal period, the Veteran has consistently reported having had worsening symptoms in her right knee since she had undergone surgeries to repair a meniscal tear.  She had reported having episodes of locking and pain.  Objective evidence, noted in a May 2011 MRI report, showed that the Veteran continued to have a complex medial meniscal tear in her right knee.  Although the Veteran's symptoms were not found during her VA examinations, the September 2015 VA examiner did find objective evidence of crepitus and noted her instability of station.  Furthermore, constant swelling and intermittent pain were found to be residual symptoms of her surgeries.  As such, the Board concludes that the Veteran's subjective complaints are consistent with the objective findings and most nearly approximate the assignment of a higher 20 percent evaluation under Diagnostic Code 5258.  

However, the Veteran is not entitled to a higher evaluation under other applicable diagnostic codes.  For instance, the Veteran's right knee has not manifested flexion limited to 15 degrees (Diagnostic Code 5260) or extension limited to 20 degrees (Diagnostic Code 5261).  Indeed, throughout the appeal period, the Veteran's right knee flexion was no less than 115 degrees and her extension was normal.  Finally, although the Veteran has repeatedly complained of instability, the evidence does not show that the Veteran's right knee instability has been shown to be severe (Diagnostic Code 5257).  Notably, the Veteran does not require assistance for ambulation.  Thus, the Board finds that the Veteran's right knee chondromalacia is no more than 20 percent disabling.  

The Board has also considered whether a separate evaluation is warranted for the Veteran's right knee.  However, the Board has determined that the Veteran's complaints of instability are among the symptoms encompassed by the higher 20 percent evaluation and thus to award a separate evaluation under Diagnostic Code 5257 would be pyramiding.  

	Costochondritis

The Veteran asserts that she is entitled to a compensable evaluation, because she experiences a cramp directly under her right breast every time she performs overhead activity or has her arms extended out.  In addition, the Veteran reported having muscle spasms and muscle chest pain on her right side.  The muscle spasms occur with physical activity which involves pushing, pulling, lifting, and carrying.  See December 2007 statement, May 2015 DRO hearing transcript, and February 2016 Board hearing transcript.  

The Veteran's costochondritis and radiation fibrosis anterior right chest has been currently evaluated as noncompensable, effective April 1, 2007, under 38 C.F.R. § 4.73, Diagnostic Code 5399-5231.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  In this case, the rating schedule does not provide a specific diagnostic code for costochondritis, so the Veteran's costochondritis and radiation fibrosis anterior right chest has been rated analogously under Diagnostic Code 5321 for an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  In this case, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  

Based on the Veteran's reported symptomatology and as discussed further below, the Board finds that the Veteran's costochondritis is most appropriately evaluated as a muscle disability.  Of particular note, disabilities of the shoulder and arm would be the most related musculoskeletal disability to consider for rating costochondritis; however, the Veteran has already been service-connected for disabilities of her left and right shoulders.  The Veteran has not identified, and the objective findings discussed below do not suggest, that there are distinct musculoskeletal symptomatology unrelated to her service-connected bilateral shoulder disabilities that would warrant separate evaluation.  Thus, the Board has concluded that the Veteran's costochondritis should be scrutinized only as a muscle disability.  

Under Diagnostic Code 5321, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2015).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "slight" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In March 2007, the Veteran underwent a VA examination.  The Veteran reported her current symptoms of anterior chest wall pain, which was precipitated by physical activity.  Upon objective evaluation, the VA examiner identified muscle group zero as the muscle group involved.  The VA examiner found no muscular pain, no tender points, no generalized muscle weakness or muscle wasting, and no muscle wound.  Palpation of the muscle revealed no loss of deep facia muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  No muscle herniation was found.  Muscle group zero strength was graded at 5.  The muscle injury did not affect the function of the particular body part it controlled.  No involvement of any tendon, bone, joint or nerve damage was found.  Examination of the ribs was within normal limits.  X-ray results of the chest and ribs bilaterally were within normal limits.  Based on the Veteran's history of costochondritis and objective findings of a tender right anterior chest wall, the VA examiner continued the Veteran's diagnosis for costochondritis.  

The Veteran was afforded another VA examination in September 2015.  The Veteran reported worsening symptoms, including muscle spasms and stiffness, which she treated with muscle relaxers.  Upon objective evaluation, the VA examiner identified the location of the muscle injury as Group I, for extrinsic muscles of the shoulder girdle, and Group II, for muscles of the shoulder girdle.  Muscle strength testing results (for the relevant muscle groups) were normal.  No muscle atrophy was found.  There was no history of rupture of the diaphragm with herniation and no history of extensive muscle hernia of any muscle.  No cardinal signs or symptoms of muscle disability were noted.  The muscle injury did not affect muscle substance or function.  The VA examiner found that the Veteran's muscle injury did not impact her ability to work.  



The Board hearing transcript contained a detailed account of the Veteran's complaints concerning the severity of the service-connected costochondritis.

Based on a careful review of the clinical and subjective evidence, upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's costochondritis warrants the next higher rating of 10 percent for moderate impairment under Diagnostic Code 5321.  The Board finds that the Veteran's subjective complaints, particularly during exertion, manifest symptomatology that arguably equates to moderate impairment.  The Veteran has consistently reported her symptoms of chest pain and muscle spasms with activity.  While the objective findings of her March 2007 and September 2015 VA examinations provide objective findings that do not necessarily support a compensable evaluation for moderate symptoms, the examination reports did not indicate that activity would not trigger more significant symptoms.  The Board finds that Veteran's testimony credible with respect to the claimed increased symptoms with exertion; and concludes that throughout the appeal period, the Veteran's costochondritis more closely approximates the next higher rating of 10 percent for moderate impairment. 

The Board has considered whether an even higher rating, the maximum 20 percent under Diagnostic Code 5321, may be assigned for moderately severe or severe symptoms.  However, in view of the essential absence of objective medical evidence of cardinal signs of muscle injury or other pathology, and considering that the Veteran's complaints relate that the symptoms only become significant for brief periods upon exertion, the characterization of moderately severe or severe impairment of the muscle group involved is not supported. 
 
Therefore, the Board concludes that throughout the appeal period, the Veteran's costochondritis more closely approximates the next higher rating of 10 percent for moderate impairment.




	Extraschedular Consideration

The Board has considered whether the Veteran's right shoulder disability, right wrist tendonitis, right hip bursitis, right knee chondromalacia, and costochondritis present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected right shoulder disability, right wrist tendonitis, right hip bursitis, and right knee chondromalacia are manifested by symptoms of chronic pain, weakness, swelling, and instability, which impact her ability to perform overhead activity or repetitive activity, lift and carry objects, or stand, walk, and sit for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Veteran's service-connected costochondritis is manifested by symptoms of chest pain, muscle spasms, and stiffness, which impacts her ability to perform activities involving lifting and carrying and reaching overhead.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial compensable evaluation for bilateral plantar fasciitis is dismissed.  

Entitlement to and initial evaluation in excess of 10 percent, for a right shoulder disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent for right wrist tendonitis is denied.  

Entitlement to an initial evaluation in excess of 10 percent for right hip bursitis is denied.  

Entitlement to a 20 percent initial evaluation, but no higher, for a right knee disability is granted.  

Entitlement to a 10 percent initial evaluation for costochondritis is, but no higher, is granted.  





REMAND

In October 2015, as discussed in the introduction, the Veteran was granted service connection for skin thickening of the right breast.  In a January 2016 Notice of Disagreement and in testimony provided at her February 2016 Board hearing, the Veteran argued that her current noncompensable evaluation for scar with thickening of the skin status post lumpectomy right breast did not adequately address the various residual symptoms of her breast cancer and subsequent radiation treatment.  In particular, the Veteran listed her residuals as sensitivity to touch of the scars located on her breast and axilla; disfigurement of her right breast from the scar and radiation therapy treatments; and asymmetry of her breasts.  

The RO has not yet issued a statement of the case (SOC) on the issue of entitlement to a compensable evaluation for scar with thickening of the skin status post lumpectomy right breast.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of a SOC.  

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish a SOC to the Veteran addressing the issue of entitlement to a compensable evaluation for scar with thickening of the skin status post lumpectomy right breast.  The Veteran and her representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if she wishes to complete an appeal of this issue from the October 2015 rating decision.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


